 

Exhibit 10.2

EXECUTION COPY

August 2, 2010

To the Buyers and the

Holders Named on the

Signature Pages Hereto

Re: YRC Worldwide Inc. — Second Closing with respect to 6% Convertible Senior
Notes due 2014

Ladies and Gentlemen:

Reference is made to that Note Purchase Agreement, dated February 11, 2010 (the
“Purchase Agreement”), by and among YRC Worldwide Inc. (the “Company”), the
investors listed on the Schedule of Buyers attached as Annex I thereto (the
“Buyers”), and the subsidiaries of the Company listed on the Schedule of
Guarantors attached as Annex II thereto (the “Guarantors”), relating to the
issuance and sale by the Company to the Buyers of up to $70,000,000 in aggregate
principal amount of the Company’s 6.0% Convertible Senior Notes due 2014 (the
“Notes”), that Indenture, dated as of February 23, 2010 (the “Indenture”), by
and among the Company, the Guarantors and U.S. Bank National Association, as
trustee (the “Trustee”), governing the terms of the Notes, and the Notes that
have been issued under the Indenture. Capitalized terms used in this letter
agreement (this “Agreement”) and not otherwise defined shall have the meanings
assigned to them in the Purchase Agreement or the Indenture, as applicable. This
Agreement is being entered into among the parties hereto in connection with the
Second Closing as contemplated by the Purchase Agreement, which is currently
scheduled to occur on or about August 3, 2010.

In consideration of the covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties agree as follows:

AGREEMENTS

Section 1.1        Confirmation of the Second Closing. Each of the Buyers hereby
agrees not to raise any objection or otherwise challenge any certifications
required to be delivered by the Company or the Guarantors in connection with the
Second Closing under Sections 8(h) and 8(i) of the Purchase Agreement,
respectively, to the extent such certifications as to fact, do not contain
qualifications other than those provided for in the Purchase Agreement or
specifically agreed to by the Buyers. In the event that the Company or the
Guarantors, as applicable, otherwise satisfies each of the conditions set forth
in Section 8 of the Purchase Agreement at or before the Second Closing Date,
each of the Buyers confirms that it will purchase the Notes at the Second
Closing in accordance with the terms of the Purchase Agreement and will
immediately thereafter instruct the Escrow Agent (as defined below) to deliver
the balance of the Escrow Property (as defined in the Escrow Agreement (as
defined below)) in accordance with Section 1.3(b)(ii) of the Escrow Agreement,
dated as of February 23, 2010 (the “Escrow Agreement”), by and among the
Company, the Buyers and U.S. Bank National Association, as escrow agent (the
“Escrow Agent”).



--------------------------------------------------------------------------------

 

Section 1.2        Temporary Increase in Conversion Rate. Pursuant to
Section 10.14 of the Indenture, the Company hereby agrees to temporarily
increase the Conversion Rate on the Second Closing Date for a period of 20 days
to 100,000 shares of Common Stock per $1,000 in principal amount of Notes (the
“Adjusted Conversion Rate”) (thereby reducing the Conversion Price to $0.01 per
share), and each of the Buyers hereby agrees to convert that aggregate principal
amount of Notes that were issued on February 23, 2010 during that period such
that each Buyer receives on account of such conversion no more than that number
of shares listed opposite such Buyer’s name on Annex I hereto such that no more
than an aggregate of 59,000,000 shares of Common Stock are issued by the Company
pursuant to the Adjusted Conversion Rate (as such shares are adjusted pursuant
to the share rounding provisions in Paragraph 8 of the Notes). For the avoidance
of doubt, the foregoing limitation shall not include any shares of Common Stock
issued to the Buyers or any other Holders of Notes in respect of interest on the
Notes that is payable by the Company on August 16, 2010 (in respect of the
August 15th interest payment date set forth in the Notes) pursuant to the terms
of the Indenture. The parties hereto agree and acknowledge that any conversion
of the Notes into shares of Common Stock during the 20-day period in the
Adjusted Conversion Price is in effect shall not terminate or otherwise modify
in any manner the right of such Holder to receive the accrued and unpaid
interest on such Notes on August 16, 2010. Immediately following the 20-day
period, the Conversion Rate will revert back to the initial Conversion Rate of
2,325.5814 shares of Common Stock per $1,000 in principal amount of the Notes
(thereby reverting back the Conversion Price to the initial Conversion Price of
$0.43 per share), subject to the application following the end of such 20-day
period to the limitations set forth in Section 10.16 of the Indenture.

Section 1.3        Waiver of Certain Notice Periods. Pursuant to Section 9.02 of
the Indenture, the Buyers, as the Holders of more than a majority in aggregate
Principal Amount outstanding of the Notes, hereby waive any and all of the
notice, filings, mailing or notice period requirements set forth in Sections
10.10 and 10.14 of the Indenture in connection with the Adjusted Conversion
Rate. The Company confirms that it will on the Second Closing Date deliver an
Officers’ Certificate setting forth the Adjusted Conversion Rate and the
Conversion Price to the Trustee as contemplated by Section 10.10 of the
Indenture and such other statements relating to such other matters in this
Agreement and the Supplemental Indenture as are required to be made in an
Officers’ Certificate under the terms of the Indenture to effect the
transactions and agreements contemplated hereby and by the Supplemental
Indenture.

Section 1.4        Consent to Amendment to Section 10.16 of the Indenture.
Pursuant to Section 9.02 of the Indenture, each Buyer and each Holder hereby
consents with respect to all of the Notes owned of record by such Buyer or
Holder, as the case may be, to amend Section 10.16 of the Indenture through the
execution of a supplemental indenture, in substantially the form attached hereto
as Exhibit A, with such changes and modifications as are reasonably required by
the Trustee (the “Supplemental Indenture”), to provide that the limitation set
forth in Section 10.16 of the Indenture shall not apply on a pro rata basis to
otherwise limit the number of shares that can be issued by the Company upon the
conversion of the Notes during the period in which the Adjusted Conversion Rate
is in effect as contemplated by Section 1.2 of this Agreement. Notwithstanding
the foregoing, each of the parties hereto hereby confirms and acknowledges that
all of the shares of Common Stock issued by the Company upon conversion of the
Notes during the period in which the Adjusted Conversion Rate is in effect will
be included in any calculation to determine whether the limitation on the
maximum number of shares of Common Stock issuable in respect of the Notes set
forth in Section 10.16 is then applicable.

Section 1.5        Waivers of Certain Conditions to Conversion under
Section 10.02 of the Indenture and Paragraph 8 of the Notes; Payment of Interest
in Respect of Converted Notes. The Company hereby waives the requirement that a
Holder comply with any of the conditions set forth in clauses (ii) and (iii) of
the second sentence of the first paragraph of Section 10.02 of the Indenture and
the

 

2



--------------------------------------------------------------------------------

corresponding requirements set forth in paragraph 8 of the Notes prior to the
Conversion Date with respect to the Notes to be converted in accordance with
this Agreement, and each Holder converting such Notes hereby agrees to use its
commercially reasonable efforts to satisfy the requirements of such clauses
promptly after the Conversion Date to the extent any such documents are
reasonably requested by the Conversion Agent to be delivered to the Conversion
Agent. The Company and the Holders participating in the conversion pursuant to
the terms of this Agreement hereby agree that (i) the conversion notice to be
provided to the Conversion Agent under Section 10.02 of the Indenture and
paragraph 8 of the Notes shall be replaced with an annex copying the relevant
information as to such conversion contained in the Schedule of Buyers and
Holders attached as Annex I hereto, which annex as to each such Holder, setting
forth name its name (which shall be the name of the Person to whom shares of
Common Stock issued upon such conversion are issued), the principal amount of
Notes being surrendered (it being understood that physical delivery of such
Notes shall not required as a condition to such conversion), and the amount of
shares of Common Stock to be issued pursuant to such conversion, and (ii) the
Conversion Date applicable to such conversion shall deemed to be the time at
which the Officers’ Certificate referred to in Section 1.3 above is delivered to
the Trustee and Conversion Agent on the Second Closing Date upon the
effectiveness of the Supplemental Indenture. The Company further agrees that the
Holders converting their Notes pursuant to the terms of this Agreement shall not
be required to make any payments in respect of interest pursuant to
Section 10.02 of the Indenture and the penultimate sentence of the second
paragraph of paragraph 8 of the Notes to the extent such conversion occurs prior
to the next interest payment date for the Notes following the date of this
Agreement, and that interest with respect to the period from February 23, 2010
to the scheduled August 15, 2010 interest payment date, shall paid to each such
Holder in respect of the principal amount of Notes to be converted on or prior
to such interest payment date and shall include all interest such Holder would
have been entitled to if such Holder had not converted any portion of such
Holder’s Notes prior to such interest payment date. The Company hereby
acknowledges and agrees that the Conversion Agent has confirmed that the
procedures for conversion and the waiver of any payment to be made by a Holder
as set forth in this Section 1.5 shall be sufficient for conversion of the
principal amount of Notes to be converted in accordance with the terms and
conditions of this Agreement, the Indenture and the Notes, each as supplemented
hereby, the Supplemental Indenture and any the Officers’ Certificate to be
delivered as contemplated by the Supplemental Indenture, and the Company further
acknowledges that the obligations of the Buyers and the Holders under this
Agreement are subject to the concurrent conversion of the Notes into shares of
Common Stock in the amounts specified in Annex I hereto as contemplated by this
Agreement with the Second Closing.

Section 1.6        Waiver by Holders of Make Whole Premium in Connection with
Conversions Pursuant to this Agreement. Each Holder electing to convert all or
portion of its Notes pursuant to the terms and conditions of this Agreement
hereby waives the obligation of the Company under Section 10.01 of the Indenture
and the first paragraph of paragraph 8 of the Notes to issue any shares of
Common Stock to such Holder in respect of the Make Whole Premium otherwise owing
thereon. This waiver shall only apply to conversions made at the reduced
conversion price during the applicable 20-day period in accordance with the
terms and conditions of this Agreement.

Section 1.7        Public Disclosure. The Company hereby agrees, upon the
earliest of (A) any public disclosure by the Company of the entry into this
Agreement or the transactions contemplated hereby, (B) 8:30 a.m., New York City
time, on the second Business Day after the date of this Agreement or (C) the
public announcement of the Company’s financial results for the quarter ended
June 30, 2010, to issue a press release (the “Press Release”) and file a Current
Report on Form 8-K (the “Form 8-K”) with the SEC (with the Press Release
attached as an exhibit thereto), in each case, in form and substance reasonably
acceptable to the Buyers, and disclosing all material terms of the transactions
contemplated by this Agreement; provided, however, that the Press Release shall
be issued and the Form 8-K shall be filed with the SEC no later than the
effectiveness of the Supplemental Indenture. From and after the issuance of the
Press Release and the Form 8-K, the Company confirms that no Buyer or any Holder
party hereto

 

3



--------------------------------------------------------------------------------

shall be in possession of any material, nonpublic information received from the
Company, any of its Subsidiaries or any of its respective officers, directors,
employees or agents that is not disclosed in the Press Release and the Form 8-K.

Section 1.8        Delivery of Book-Entry Shares upon Conversion. The Company
hereby covenants and agrees to deliver in book-entry form as soon as reasonably
practicable following the Second Closing (but, in any event, no later than two
(2) Business Days after the Second Closing Date) to each Holder converting a
portion of its Notes pursuant to this Agreement the number of shares of Common
Stock to be issued upon conversion indicated for such Holder as set forth on
Annex I hereto, without any deductions from such share amounts for taxes or any
other charges, costs or expenses.

MISCELLANEOUS

Section 2.1        Effect of this Agreement. Except as set forth in this
Agreement, the terms of the Purchase Agreement, the Notes, the Indenture and any
of the other Transaction Documents shall not be amended or modified in any
manner and all of the provisions thereof shall continue in full force and
effect. This Agreement is made as a settlement of potential litigation and is
entitled to protection from any use or disclosure to any party or person
pursuant to Federal Rule of Evidence 408 and any other rule of similar import.

Section 2.2        Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority of the aggregate principal amount of the Notes. A Buyer may not
assign this Agreement or any rights or obligations hereunder without the prior
consent of the Company except that any Buyer may assign some or all of its
rights hereunder to an Affiliate of such Buyer without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights. A Buyer shall not sell, assign or
otherwise transfer any of their respective Notes during the period that the
Adjusted Conversion Rate is in effect unless such transferee agrees in writing
to comply with all of the provisions of this Agreement, including Section 1.2 of
this Agreement.

Section 2.3        No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 2.4        Further Assurances. Each party hereto shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.

Section 2.5        Severability. In case any provision in this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

Section 2.6        Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereto hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of

 

4



--------------------------------------------------------------------------------

Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

Section 2.7        Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

Section 2.8        Headings. The Section headings herein are inserted for
convenience of reference only, are not intended to be considered a part hereof
and shall not modify or restrict any of the terms or provisions hereof.

Section 2.9        Trustee Makes No Representation. The Trustee makes no
representation as to the validity or sufficiency of this Agreement.

<signature pages follow>

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, each Buyer and each Holder has caused its
respective signature page to this Agreement to be duly executed as of the date
first written above. By execution of its respective signature page, each Buyer
and each Holder, as to all of the Notes owned by it, thereby provides its
consent to the amendment to the Indenture as set forth in the Supplemental
Indenture attached hereto as Exhibit A, in accordance with Section 9.02 of the
Indenture.

 

COMPANY: YRC WORLDWIDE INC. By:            

Name:

Title:

IN WITNESS WHEREOF, the Company, each Buyer and each Holder has caused its
respective signature page to this Agreement to be duly executed as of the date
first written above. By execution of its respective signature page, each Buyer
and each Holder, as to all of the Notes owned by it, thereby provides its
consent to the amendment to the Indenture as set forth in the Supplemental
Indenture attached hereto as Exhibit A, in accordance with Section 9.02 of the
Indenture.

 

BUYER AND HOLDER: ARISTEIA MASTER, L.P.
By: Aristeia Capital, L.L.C., its Investment Manager By:            

Name:

Title:

By:            

Name:

Title:

 

[Signature Pages to Letter Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, each Buyer and each Holder has caused its
respective signature page to this Agreement to be duly executed as of the date
first written above. By execution of its respective signature page, each Buyer
and each Holder, as to all of the Notes owned by it, thereby provides its
consent to the amendment to the Indenture as set forth in the Supplemental
Indenture attached hereto as Exhibit A, in accordance with Section 9.02 of the
Indenture.

 

BUYER AND HOLDER:

INVESTCORP SILVERBACK ARBITRAGE

MASTER FUND LIMITED

By:  

 

Silverback Asset Management, LLC, its

Investment Manager

By:            

Name:

Title:

BUYER AND HOLDER:

INVESTCORP SILVERBACK

OPPORTUNISTIC CONVERTIBLE MASTER

FUND LIMITED

By:    

Silverback Asset Management, LLC, its

Investment Manager

By:            

Name:

Title:

 

[Signature Pages to Letter Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, each Buyer and each Holder has caused its
respective signature page to this Agreement to be duly executed as of the date
first written above. By execution of its respective signature page, each Buyer
and each Holder, as to all of the Notes owned by it, thereby provides its
consent to the amendment to the Indenture as set forth in the Supplemental
Indenture attached hereto as Exhibit A, in accordance with Section 9.02 of the
Indenture.

 

BUYER AND HOLDER:

ALDEN GLOBAL DISTRESSED

OPPORTUNITIES FUND, L.P.

By:  

 

Alden Global Distressed Opportunities Fund GP,

LLC, its General Partner

By:            

Name:

Title:

HOLDER: NEWFINANCE ALDEN SPV By:    

Alden Global Capital, a division of Smith

Management LLC, its Trading Advisor

By:            

Name:

Title:

 

[Signature Pages to Letter Agreement]



--------------------------------------------------------------------------------

 

Exhibit A

Form of Supplemental Indenture

(to be attached).